PER CURIAM.
This is an appeal from a summary final judgment in a commercial landlord’s action for damages arising from a tenant’s breach of a lease. We affirm all aspects of the judgment except for one. The landlord failed to set forth facts “as would be admissible in evidence” to show that it was the assignee of the lease entitled to enforce its terms. Fla. R. Civ. P. 1.510(e); see Servedio v. U.S. Bank Nat’l Ass’n, 46 So.3d 1105, 1107 (Fla. 4th DCA 2010) (reversing summary judgment in mortgage foreclosure case where record did not contain, among other things, “evidence of an assignment,” so that there was insufficient evidence that plaintiff was the holder and owner of a note); BAC Funding Consortium, Inc. v. Jean-Jacques, 28 So.3d 936 (Fla. 2d DCA 2010). (reversing summary judgment in mortgage foreclosure case where an “incomplete, unsigned, and unauthenticated assignment attached as exhibit to a pleading” did not constitute “admissible evidence” establishing the plaintiffs standing to sue).

Affirmed in part, reversed in part and remanded.

WARNER, GROSS and TAYLOR, JJ„ concur.